Citation Nr: 1112727	
Decision Date: 03/31/11    Archive Date: 04/07/11

DOCKET NO.  07-30 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a right hip disability, claimed as avascular necrosis right femoral head, status-post total right hip replacement, to include as secondary to service-connected degenerative disc disease, residual of low back injury.  

2.  Entitlement to service connection for a left hip disability, claimed as avascular necrosis left femoral head, to include as secondary to service-connected degenerative disc disease, residual of low back injury  

3.  Entitlement to an increased evaluation for degenerative disc disease, residual of low back injury, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to December 1976.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office in Indianapolis, Indiana, which denied the benefits sought on appeal.  


FINDINGS OF FACT

1.  The Veteran's right hip disability, claimed as avascular necrosis right femoral head, status-post total right hip replacement, was initially demonstrated many years after active duty, and there has been no demonstration by competent clinical, or competent and credible lay, evidence of record that it is related to active duty or a service-connected disability.

2.  The Veteran's left hip disability, claimed as avascular necrosis left femoral head, was initially demonstrated many years after active duty, and there has been no demonstration by competent clinical, or competent and credible lay, evidence of record that it is related to active duty or a service-connected disability.

3.  There has been no demonstration by competent clinical, or competent and credible lay, evidence of record that the Veteran's degenerative disc disease, residual of low back injury, results in unfavorable ankylosis of the entire thoracolumbar spine.


CONCLUSIONS OF LAW

1.  A right hip disability, claimed as avascular necrosis right femoral head, status-post total right hip replacement, was not incurred in or aggravated by active service, may not be presumed to have been so incurred or aggravated, and is not proximately due to, the result of, or aggravated by, service-connected degenerative disc disease, residual of low back injury.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310(a) (2010).

2.  A left hip disability, claimed as avascular necrosis left femoral head, was not incurred in or aggravated by active service, may not be presumed to have been so incurred or aggravated, and is not proximately due to, the result of, or aggravated by, service-connected degenerative disc disease, residual of low back injury.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310(a) (2010).

3.  The criteria for an evaluation in excess of 40 percent for degenerative disc disease, residual of low back injury, have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).



Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded.

The VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In correspondence dated in November 2005, VA informed the appellant of what evidence was required to substantiate his increased evaluation and secondary service connection claims, and of his and VA's respective duties for obtaining evidence.  Correspondence dated in October 2007 informed the appellant of what evidence was required to substantiate his service connection claims on a direct basis, and notified him that a disability rating and effective date would be assigned, in the event of award of the benefit sought, as required by the Court in Dingess/Hartman.

In Pelegrini, supra, the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable AOJ decision.  Because VCAA notice in this case was not completed prior to the initial AOJ adjudication denying the claims, the timing of the notice does not comply with the express requirements of the law as found by the Court in Pelegrini.  Here, the Board finds that any defect with respect to the timing of the VCAA notice was harmless error.  Although complete notice was provided to the appellant after the initial adjudication, the claim was readjudicated thereafter in an SSOC dated in April 2009, and the appellant therefore has not been prejudiced.  The content of the notice fully complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and Dingess/Hartman.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notices.

The VCAA requires that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds the VCAA notice requirements have been met in this case.



Duty to Assist

The record contains the Veteran's service treatment records, VA medical records, private medical records, and a negative determination with medical records from the Social Security Administration (SSA).  The Board has carefully reviewed the evidence and concludes that there has been no identification of further available evidence not already of record.  

The appellant was afforded VA examinations in November 2005 and February 2008.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA reports obtained in this case are more than adequate, as they are predicated on a reading of the Veteran's claims file and the results of the current examinations.  They consider all of the pertinent evidence of record, to include the statements of the Veteran.  Rationales were provided for the opinions offered.  Additionally, clinical findings which are pertinent to the criteria applicable for rating the Veteran's low back disability were provided.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to these issues has been met.  38 C.F.R. § 3.159(c) (4); Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

Legal Analysis

With respect to each of the Veteran's claims, the Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Service Connection

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).

Certain chronic diseases, including arthritis, may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Secondary service connection may be granted for a disability which is proximately due to, the result of, or aggravated by an established service-connected disorder.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  Secondary service connection includes instances in which an established service-connected disorder results in additional disability of another condition by means of aggravation.  Allen, supra.

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

The Veteran contends that he now has a right hip disability and left hip disability either as a result of injuries during active duty or as a result of his service-connected degenerative disc disease, residual of low back injury.  In particular, he relates that a 1973 fall of at least 10 feet from the tail pylon of a CH-46 helicopter onto a concrete tarmac could have started his hip problems.  

The Veteran's service treatment records are negative for injuries, findings or diagnoses related to either hip.  An April 1976 Medical Board Report addresses symptoms and physical findings of the Veteran's shoulders, right knee and bilateral wrists.  It is negative for complaints, symptoms, findings or diagnoses related to the Veteran's hips.  An August 1976 Medical Board Report primarily addresses symptoms and physical findings of the Veteran's knees, wrists and shoulders.  It also provides that the Veteran had recently begun to have aching pain in both hips.  Examination of the hips was normal.  An October 1976 Physical Evaluation Board - Proceedings and Findings provides a diagnosis of posttraumatic arthritis of the right wrist (post-operative Abbott wrist fusion), and neuroma, dorsal sensory branch, right medial nerve.  A November 1976 Physical Evaluation Board - Proceedings and Findings provides a diagnosis of osteoarthritis, early mild.  

The Veteran's post-service medical records are negative for complaints, symptoms, findings or diagnoses (including arthritis) related to the hips for nearly three decades after his separation.  A significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Private treatment reports show that in 2003 the Veteran complained of left hip pain of 3 years' duration.  In January 2004, he complained of right hip and thigh pain.  A January 2005 MRI resulted in a diagnosis of avascular necrosis of the right femoral head and to a lesser degree avascular necrosis of the left femoral head, small amount of fluid seen on the right hip.  The Veteran underwent right hip replacement in February 2005.  None of these private records link the Veteran's hip disabilities to his active duty or any service-connected disability.  

A May 2006 private treatment report provides an impression of right hip pain/arthritis.  An October 2006 private evaluation report for the Indiana Department of Family & Social Services Disability Determination Bureau notes a relevant medical history of osteoarthritis of the back, hips and neck.  Neither report links the Veteran's arthritis or osteoarthrosis to his active duty or any service-connected disability.  

The report of a November 2005 VA orthopedic examination provides that the examiner reviewed the Veteran's claims file, and sets forth the relevant medical history and the Veteran's subjective complaints.  In pertinent part, the Veteran reported a hard helicopter landing in 1968 and a fall from a helicopter in 1972.  In 2003, the Veteran began complaining of pain in the right hip joint.  In 2004, he began complaining of pain in the left hip joint.  The examiner noted that January 2005 X-rays and MRIs that the Veteran brought with him diagnosed avascular necrosis of the right femoral head and to a lesser degree avascular necrosis of the left femoral head.  The examiner noted that this was before the Veteran's February 2005 total right hip replacement.  

The report also sets forth the results of the current physical examination.  The pertinent diagnoses were chronic pain in both hip joints, more express on the right, and avascular necrosis of the right femoral head - status-post total right hip replacement.  The examiner stated the opinion that the Veteran's bilateral hip condition was not likely related to his lower back condition, service-connected through an injury of the lower back in Vietnam.  The examiner implicitly related that the Veteran's his disabilities were not related to his active duty as well, specifically pointing out that the Veteran never had any history of an injury of both hip joints when he was in the military service and after military service, and that the pain and avascular necrosis were diagnosed in 2003.  

The Board finds that this medical opinion constitutes probative evidence against the Veteran's claim.  It is based on current examination results and a review of the medical record.  The examiner explained his opinions with references to the Veteran's active duty and post-service medical history.  This fact is particularly important, in the Board's judgment, as the references makes for a more convincing rationale.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.); Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (medical opinions as to a nexus may decline in probative value where the physician fails to discuss relevant medical history).

The Board finds it significant that there is no medical evidence to the contrary of the November 2005 VA opinion.  In fact, the post-service evidence is negative for any evidence linking the Veteran's hip disabilities to his active duty or his service-connected low back disability.

The Board is aware of the Veteran's own assertions.  The Veteran is competent to provide testimony and statements concerning factual matters of which he has firsthand knowledge (i.e., experiencing or observing relevant symptoms during or after service).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board finds it significant that the Veteran has never asserted that he has observed hip symptoms or pain ever since active duty.  Rather, he asserts that he has observed bilateral hip pain and symptoms that began many years after service.  The Board finds him credible in this regard.  However, the Veteran is not competent to diagnose himself with a hip disability; state that any hip symptoms or problems during service were of a chronic nature to which current disability may be attributed; or state that any current hip disability is etiologically related to, or aggravated by, his service or a service-connected disability.  A layperson is generally not deemed competent to express an opinion on a matter that requires medical knowledge, such as a diagnosis, the question of whether a chronic disability is currently present, or a determination of etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

In sum, there has no been demonstration by the competent medical, or competent and credible lay, evidence of record that the Veteran is entitled to service connection on any basis for a right hip disability or a left hip disability.  As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Increased Evaluation

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Thus, the Board must consider whether the Veteran is entitled to staged ratings at any time during the appeal period.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

The Veteran's degenerative disc disease, residual of low back injury, is evaluated under Diagnostic Code 5242 for degenerative arthritis of the spine.  The Rating Schedule provides for the evaluation of all spine disabilities (Diagnostic Codes 5235 to 5243(DC 5243 for intervertebral disc syndrome)) under a General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), unless the disability is rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Incapacitating Episodes Formula) (Diagnostic Code 5243).

The General Rating Formula provides that, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  Note (1) to the General Rating Formula provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are rated separately, under an appropriate diagnostic code.

When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claim for an evaluation in excess of 40 percent for degenerative disc disease, residual of low back injury.  The clinical medical evidence of record (which includes a November 2005 VA orthopedic examination report, a February 2008 VA spine examination report, and VA and private treatment records) simply does not show that the Veteran's degenerative disc disease, residual of low back injury, results in unfavorable ankylosis of the entire thoracolumbar spine, even with consideration of painful limited range of motion.  Rather, on VA examinations in November 2005 and February 2008, the Veteran demonstrated lumbar spine flexion to no less than 65 degrees, extension of no less than 10 degrees, bilateral lateral bending of 25 degrees, and bilateral rotation to 30 degrees.  The Board has also reviewed VA and private treatment records, including those received from the SSA.  These records are also negative for any evidence that the Veteran's low back disability results in unfavorable ankylosis of the entire thoracolumbar spine.  On private examination in October 2006, the Veteran demonstrated lumbar spine dorsiflexion of 60 degrees, extension of 10 degrees, and lateral rotation of 10 degrees.  There was no radiculopathy or neuropathy of the lower extremities.  

The Board is aware of the Veteran's complaints of pain.  For example, during the November 2005 VA examination, the Veteran reported increasing lower back pain with flare-ups when bending or lifting.  He did not have any radiation of the lower back pain to the lower extremities, and there were no bladder or bowel complaints.  For pain, he took Vicodin 1 tablet 4 times a day and Motrin 600 mg 3 times a day as needed.  The Veteran did not have any incapacitating episodes or hospital admissions related to his low back during the prior 12 months.  The examiner noted that during repetitive motion in the lumbosacral spine, the Veteran had increased pain, easy fatigability, and decreased range of motion with at least 10 more degrees.  

During the February 2008 VA examination, the Veteran reported chronic lumbosacral spine pain with flare-ups when bending or lifting.  He said that he was able to work as a warehouse salesman but usually had a problem during the end of the work day.  During repetitive motion in the lumbosacral spine, the Veteran had increased pain, easy fatigability, lack of endurance and decreasing extension and flexion with 5 more degrees.  

Lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).

In this case, however, the Board finds that the effects of pain reasonably shown by the record to be due to the Veteran's service-connected low back disability are contemplated in the current 40 percent disability rating.  The foregoing evidence simply does not show that pain, due to the service-connected back disability, has caused functional loss comparable to unfavorable ankylosis of the entire thoracolumbar spine.  In this regard, each cited VA examination found that the Veteran had lumbar spine motion even with pain.  38 C.F.R. §§ 4.40, 4.45; see DeLuca, supra.

With respect to an extraschedular evaluation, 38 C.F.R. § 3.321(b)(1) (2010) provides that ratings are to be based as far as practicable upon the average impairment of earning capacity.  However, in those exceptional cases where the schedular evaluations are found to be inadequate, an extraschedular evaluation can be provided commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  Initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for a given disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.  See VA Gen. Coun. Prec. 6-1996 (Aug. 16, 1996).  However, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or the Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  If so, then the case must be referred to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for the completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In the present case, there is no indication in the objective record that the schedular rating criteria are inadequate to rate the Veteran's low back disability.  There is no suggestion that the rating criteria do not reasonably describe the claimant's disability level and symptomatology.  There has been no demonstration of an exceptional or unusual disability picture, to include marked interference with employment or frequent periods of hospitalization, so as to render impractical the application of the regular schedular standards.  Therefore, the Veteran's disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.

A total rating based on individual unemployability due to service-connected disability (TDIU) is an element of all appeals of an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In addition, in November 2006 correspondence, the Veteran asserted that his (unservice-connected) hip disabilities and his service-connected low back disability render him unemployable.  However, TDIU consideration is not warranted in this case.  Two February 2008 VA examination reports reveal that the Veteran is employed, and he has not since asserted to the contrary.  

In sum, the medical evidence demonstrates that the Veteran is not entitled to an evaluation in excess of 40 percent for degenerative disc disease, residual of low back injury.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert, supra; Ortiz, supra.







	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for a right hip disability, claimed as avascular necrosis right femoral head, status-post total right hip replacement, to include as secondary to service-connected degenerative disc disease, residual of low back injury, is denied.

Service connection for a left hip disability, claimed as avascular necrosis left femoral head, to include as secondary to service-connected degenerative disc disease, residual of low back injury, is denied.

An evaluation in excess of 40 percent for degenerative disc disease, residual of low back injury, is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


